     Case 2:12-cv-00859-LMA-MBN Document 1455-1 Filed 06/21/21 Page 1 of 2


                                    CITY OF NEW ORLEANS - PROJECT STATUS REPORT
                                    OJC - MEDICAL SERVICES BUILDING PHASE III
                                    HILL PROJECT NO. PTX-02349.00
                                    JUNE 21, 2021




PROJECT STATUS
During this reporting period the City met with Tommy Vassel and OPSO to review the draft agreement
(CEA) that authorizes the City’s construction of the Phase III building on the OPSO campus and the
connection of the Phase III building to the OPSO Kitchen/Warehouse/Power Plant. The City, in response
to discussions regarding OPSO language regarding the City’s participation with OPSO’s pursuit of
reimbursements from FEMA for costs associated with the Kitchen/Warehouse/Power Plant, submitted
alternate language for OPSO consideration. The City is currently waiting for a response.
The second of three planned Conditional Use and FEMA EHP 106 public meetings was held on Thursday,
June 17, 2021. Meeting participants included the City, OPSO and Wellpath. The meeting agenda included
a chronology of the Phase III project, presentation of the building plans, as-planned schedule, project
budget and opportunities for the public to ask questions and provide comments.
The City conducted its monthly Executive Stakeholder Group meeting with OPSO, Federal Monitors,
Department of Justice, Plaintiff and Wellpath representatives on Wednesday, June 16, 2021, to continue
OPSO and Wellpath staffing and operations planning.

     1. ACTIVITIES CURRENTLY IN PROGRESS 1
               a. Engage FEMA EHP 106 and City Conditional Use Processes (Third Public Meeting, before
                  the City Planning Commission) – August 24, 2021
                        • See the above project status update.
               b. OPSO review of the City’s markup of the draft CEA for construction of the Phase III building
                  on the OJC Campus.

     2. 30-DAY MILESTONES
               a. Monthly meeting with the Executive Stakeholder Group – June 16, 2021.
               b. Finalizing City/OPSO CEA.
               c.   Issue Notice to Proceed (NTP) to the Architect (GHC) to begin 75%-100% Construction
                    Documents.

     3. FUTURE PROJECT MILESTONES
               a. Begin 75%-100% Construction Documents
                            • The City is waiting for OPSO’s approval of revised language in the CEA regarding
                              connecting the Phase III building to the OPSO Kitchen/Warehouse/Power Plant.
               b. City Planning Commission Hearing – August 24, 2021
               c.   Complete FEMA EHP 106 Process – September 1, 2021
               d. Submit 100% Construction Documents – September 30, 2021
               e. Complete 100% Construction Document Review/Approval – October 31, 2021
               f.   Begin Procurement Phase – October 31, 2021
               g. Bid Opening – November 30, 2021
               h. Complete Procurement Phase – January 31, 2022
               i.   Issue Construction NTP – January 31, 2022


1
  The City reasserts its objection to the continued, Court-ordered programming and construction of a new Phase III jail building. The
City’s appeal of the Court’s order is pending.
Case 2:12-cv-00859-LMA-MBN Document 1455-1 Filed 06/21/21 Page 2 of 2


                     CITY OF NEW ORLEANS - PROJECT STATUS REPORT
                     OJC - MEDICAL SERVICES BUILDING PHASE III
                     HILL PROJECT NO. PTX-02349.00
                     JUNE 21, 2021




     j.   Construction Phase – Mid-July 2023
     k.   Project Closeout and Turnover for Occupancy – Late August 2023
